Celebrezze, C.J.,
concurring in part and dissenting in part. I concur in the majority’s determination that pursuant to our holdings in State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166 [16 O.O.3d 199], State, ex rel. Wallace, v. Indus. Comm. (1979), 57 Ohio St. 2d 55 [11 O.O.3d 216], and State, ex rel. Morris, v. Indus. Comm. (1984), 14 Ohio St. 3d 38, the commission’s denial of appellant’s claim for permanent total disability benefits was an abuse of discretion.
I dissent from the majority’s decision to grant only a limited writ of mandamus in this case. Appellant put forth reliable, probative and substantial .evidence in support of her claim for permanent total disability benefits and the issue in this case, properly framed, is whether the commission’s evidence to the contrary met such standards. State, ex rel. Thompson, v. Fenix & Scisson, Inc. (1985), 19 Ohio St. 3d 76, syllabus. In *119view of the complete lack of reliable, probative and substantial evidence to support the commission’s determination to deny appellant’s claim, a full writ ordering a finding that appellant was permanently and totally disabled should have issued pursuant to Thompson, supra.
C. Brown, J., concurs in the foregoing opinion.